     Case 9:18-cv-81492-RLR Document 1-2 Entered on FLSD Docket 11/01/2018 Page 1 of 1


                               UNITED STATES DISTRICT COURT
                                                 FOR THE
                                       SOUTHERN DISTRICT OF FLORIDA
                                         WEST PALM BEACH DIVISION


JUAN CARLOS GIL,                                       )
                                                       )
        Plaintiff,                                     )
                                                       )          Civil Action No.
v.                                                     )
                                                       )
CITY OF DELRAY BEACH,                                  )
                                                       )
                                                       )
      Defendant.                                       )
____________________________________/                  )


                                           SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) City of Delray Beach
`                                c/o: Shelly Petrolia, Mayor
                                 100 NW 1st Avenue
                                 Delray Beach, Florida 33444

        A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P.
12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
name and address are:
                                 Scott R. Dinin, Esq.
                                 Law Offices of Scott R. Dinin, P.A.
                                 4200 NW 7th Avenue
                                 Miami, FL 33127
                                 Tel: (786) 431-1333
                                 E-mail: inbox@dininlaw.com


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                      CLERK OF COURT


Date:
                                                                                   Signature of Clerk or Deputy Clerk
